Title: From John Adams to Charles Paine, 27 July 1801
From: Adams, John
To: Paine, Charles



Sir
Boston. July 27th. 1801

I have recd and read with great pleasure your oration on the 4th. of July. While I thank you for this instance of your obliging attention to me I take the liberty to say that I observe with sincere pleasure the many proofs of genius and accomplishment in the Family of one of the most ancient of my friends, Judge Paine, both among the Males and Females.
With much respect & esteem / I am Sir your most obedt & humble Servt.
